DETAILED ACTION
Claims 18-34 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/8/2020, 8/6/2020, 7/7/2021, 3/3/2021 was filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 20-32 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (DE 19580281 T1, hereinafter Davidson, wherein all references refer to provided translation).

Regarding claim 18, Davidson teaches a speed sensor (see Fig. 1, 2, and 8, all elements) for measuring a speed of an object moving relative to the speed sensor (see page 2, para. 1), comprising: a speed sensor housing (50), wherein the speed sensor housing houses an injection molded part (10) which is made of plastic and into which at least part of a speed sensor element is injected (see page 3, para. 17, substrate 10 is moldable thermoplastic considered as injection molded and has conductors 14 of the speed sensor); wherein the injection molded part has at least one outer recess, on its outer circumferential surface facing an inner face of a wall of the speed sensor housing (see Fig. 1, 2, and 8, molded part 10 has outer recess 70), wherein an empty outer chamber is formed between each boundary surface of an outer recess and the inner face of the wall of the speed sensor housing, and/or wherein at least one inner recess, which forms an empty inner chamber, is formed inside the injection molded part (see Fig. 1, 2, and 8, recess 70 creates air passage between the injection molded part 10 and the inner wall of the housing 50).
Davidson fail so specifically teach that the sensor housing provides sliding and/or frictional and/or positively locking insertion into a fixed receptacle.
However, Davidson does teach that the magnetic sensor is fastened to an external device by means of a jacket housing produced by injection molding (see claim 9).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the sensor of Davidson such that the sensor housing is inserted into a fixed receptacle via frictional and/or locking mechanisms so as to provide the fastening as required by Davidson. This is because Davidson requires fastening (see claim 9) and thus one or ordinary skill in the art would have used known fastening methods such as friction and/or locking so as to ensure accurate and constant spacing between the sensor and the gears being sensed.

claim 20, Davidson above teaches all of the limitations of claim 18.
Furthermore, Davidson teaches that the speed sensor housing is at least partially configured in the form of a cylindrical sleeve, and the injection molded part is configured at least partially as a cylindrical solid body (see Fig. 1, housing 50 and molded part 10 both have cylindrical portions as shown).

Regarding claim 21, Davidson above teaches all of the limitations of claim 18.
Furthermore, Davidson teaches that the at least one speed sensor element includes an active sensor element (38) or a passive sensor element (34).

Regarding claim 22, Davidson above teaches all of the limitations of claim 18.
Furthermore, Davidson teaches that the inner recess and/or the outer recess penetrates the injection molded part only partially (see Fig. 1, recess 70 partially penetrates molded part 10).

Regarding claim 23, Davidson above teaches all of the limitations of claim 18.
Furthermore, Davidson teaches that the speed sensor housing includes a clamping sleeve (see page 4, para. 2, flange edge 76 considered as a clamping sleeve).

Regarding claim 24, Davidson above teaches all of the limitations of claim 18.
Furthermore, Davidson teaches that the speed sensor housing is fabricated from a sheet steel (see page 3, para. 9, housing 50 made of stainless steel).

Regarding claim 25, Davidson above teaches all of the limitations of claim 18.
Davidson teaches at least one sealing element, which seals the at least one outer chamber with respect to the surroundings, is arranged between the speed sensor housing and the injection molded part (see Fig. 8, sealing element 60).

Regarding claim 26, Davidson above teaches all of the limitations of claim 18.
Furthermore, Davidson teaches that that speed sensor is a rotational speed sensor, and the moving object is a rotating object (see Page 2, para. 1, speed sensor detects rotation and position of the camshaft or other rotating components).

Regarding claim 27, Davidson above teaches all of the limitations of claims 18 and 26.
Davidson above fails to specifically teach that the rotating object drives a rotor with permanent magnets of the speed sensor which are arranged on a circumference of the rotor so that their poles alternate.
However, Davidson does teach that the speed sensor utilizes a Hall effect sensor to detect changes in magnetic fields (see page 2, para. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art lacking criticality, to modify the speed sensor such that the magnets were positioned on the rotating element rather than within the speed sensor. This would provide an alternative method well-known in the art of speed sensing of providing accurate and repeatable detection of a rotating object.

Regarding claim 28, Davidson above teaches all of the limitations of claims 18 and 26.
Davidson teaches that the rotating object drives a rotor with teeth and gaps of the speed sensor which are arranged on a circumference of the rotor so that the teeth and the gaps alternate (see page 2, para. 1, sensing of gear teeth).

Regarding claim 29, Davidson above teaches all of the limitations of claims 18 and 26.
Furthermore, Davidson teaches that the speed sensor element includes a Hall element and a semiconductor chip for sensing changes in a magnetic field, or wherein the semiconductor chip is used to detect the change in the magnetic field by a magnet (see page 2, para. 1, discussion of Hall element; see also Fig. 1, sensor chip 38 detects changes in magnetic field of material sensed).

Regarding claim 30, Davidson above teaches all of the limitations of claims 18 and 26.
Furthermore, Davidson teaches that a) the speed sensor housing is in the form of a cup and has a speed sensor housing base at its end pointing toward the rotating object (see Fig. 1, shape of housing 50is a cup with the base facing a rotating object not shown), b) a front-side outer recess, in the base surface of which at least part of the speed sensor element is arranged, is formed on an end-side front area, facing the rotating object, of the circumferential surface of the injection molded part (see Fig, 1 and 9, front (left) side of the ejection molded part 10 has a recess holing and the sensor element 38 and faces the rotating gear), and c) a front-side empty outer chamber is formed between the base surface of the front-side outer recess and the speed sensor housing base (see Fig. 1, 8, and 9, chamber 70 formed between the outer recess of 10 and the speed sensor housing base (left most portion of the housing 50) as shown).

Regarding claim 31, Davidson above teaches all of the limitations of claims 18, 26, and 30.
Davidson teaches a coupling element, which is made of ferromagnetic material, extends axially from the speed sensor element into the front-side outer recess of the injection molded part (see Fig. 8, magnet 34).

Regarding claim 32, Davidson above teaches all of the limitations of claims 18, 26, 30, and 31.
Davidson fails to specifically teach that the coupling element has cooling fins and/or a taper at least one end to focus the magnetic field.
However, as described above, Davidson teaches that the coupling element is a magnet (see Fig. 8, magnet 34).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the sensor of Davidson such that the coupling element has cooling fins or is tapered. This would ensure that the magnet did not overheat and/or that the magnetic field produced was in the designed matter so as to ensure the consistent and accurate operation of the device.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson in view of Heffernan et al. (GB 2361284 A, hereinafter Heffernan).

Regarding claim 19, Davidson above teaches all of the limitations of claim 18.
Davidson fails to teach at least one empty inner or outer chamber is evacuated.
Heffernan teaches a wall that has evacuated portions (see Fig. 2, wall 2 has evacuated portions 5).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the sensor of Davidson such that the outer or inner chamber Heffernan. This allows for a wall to have improved thermal insulation as described by Heffernan (see page 1, lines 7-24) which would provide a reduction of temperature effects on the sensor.

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson in view of Luke et al. (PGPUB 2009/0125181 A1, hereinafter Luke).

Regarding claim 33, Davidson teaches a speed sensor (see Fig. 1, 2, and 8, all elements) for measuring a speed of an object moving relative to the speed sensor (see page 2, para. 1), comprising: a speed sensor housing (50), wherein the speed sensor housing houses an injection molded part (10) which is made of plastic and into which at least part of a speed sensor element is injected (see page 3, para. 17, substrate 10 is moldable thermoplastic considered as injection molded and has conductors 14 of the speed sensor); wherein the injection molded part has at least one outer recess, on its outer circumferential surface facing an inner face of a wall of the speed sensor housing (see Fig. 1, 2, and 8, molded part 10 has outer recess 70), wherein an empty outer chamber is formed between each boundary surface of an outer recess and the inner face of the wall of the speed sensor housing, and/or wherein at least one inner recess, which forms an empty inner chamber, is formed inside the injection molded part (see Fig. 1, 2, and 8, recess 70 creates air passage between the injection molded part 10 and the inner wall of the housing 50).
Davidson fail so specifically teach that the sensor housing provides sliding and/or frictional and/or positively locking insertion into a fixed receptacle.
However, Davidson does teach that the magnetic sensor is fastened to an external device by means of a jacket housing produced by injection molding (see claim 9).
Davidson such that the sensor housing is inserted into a fixed receptacle via frictional and/or locking mechanisms so as to provide the fastening as required by Davidson. This is because Davidson requires fastening (see claim 9) and thus one or ordinary skill in the art would have used known fastening methods such as friction and/or locking so as to ensure accurate and constant spacing between the sensor and the gears being sensed.

Furthermore, Davidson fails to specifically teach a driver assistance system, comprising: an anti-slip brake control system (ABS), traction control system (TCS), vehicle movement dynamics control system (ESP), adaptive cruise control system (ACC) and/or an adaptive vehicle control system containing at least one speed sensor.
Luke teaches a driver assistance system, comprising: an anti-slip brake control system (ABS), traction control system (TCS), vehicle movement dynamics control system (ESP), adaptive cruise control system (ACC) and/or an adaptive vehicle control system containing at least one speed sensor (see [0006] and [0020], driver assistance system with ABS, TCS, ESP, ACC which utilizes speed sensor described).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the sensor of Davidson such that it was utilized in the system of Luke. This would allow for accurate sensing of wheel speed as required by the system operation of Luke (see [0020]).

Regarding claim 34, Davidson teaches a speed sensor (see Fig. 1, 2, and 8, all elements) for measuring a speed of an object moving relative to the speed sensor (see page 2, para. 1), comprising: a speed sensor housing (50), wherein the speed sensor housing houses an injection molded part (10) which is made of plastic and into which at least part of a speed sensor element is injected (see page 3, 
Davidson fail so specifically teach that the sensor housing provides sliding and/or frictional and/or positively locking insertion into a fixed receptacle.
However, Davidson does teach that the magnetic sensor is fastened to an external device by means of a jacket housing produced by injection molding (see claim 9).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the sensor of Davidson such that the sensor housing is inserted into a fixed receptacle via frictional and/or locking mechanisms so as to provide the fastening as required by Davidson. This is because Davidson requires fastening (see claim 9) and thus one or ordinary skill in the art would have used known fastening methods such as friction and/or locking so as to ensure accurate and constant spacing between the sensor and the gears being sensed.

Furthermore, Davidson fails to specifically teach a motor vehicle, comprising: driver assistance system, comprising: an anti-slip brake control system (ABS), traction control system (TCS), vehicle movement dynamics control system (ESP), adaptive cruise control system (ACC) and/or an adaptive vehicle control system containing at least one speed sensor.
Luke teaches a driver assistance system, comprising: an anti-slip brake control system (ABS), traction control system (TCS), vehicle movement dynamics control system (ESP), adaptive cruise control system (ACC) and/or an adaptive vehicle control system containing at least one speed sensor (see [0006] and [0020], driver assistance system with ABS, TCS, ESP, ACC which utilizes speed sensor described).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the sensor of Davidson such that it was utilized in the system of Luke. This would allow for accurate sensing of wheel speed as required by the system operation of Luke (see [0020]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855